Exhibit 10.27

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

AGREEMENT

This Confidential Separation And Release Agreement (the “Agreement”) is made by
and between Steven Richards (“Employee”), an individual, and by TTM
Technologies, Inc., a corporation organized under the laws of the state of
Delaware (the “Company” or “Employer”), including the Company’s other
subsidiaries. The above-named parties shall be collectively referred to herein
as the “Parties.”

R E C I T A L S

A. WHEREAS, since 2001, Employee was employed by the Company in various
financial management roles, including its Secretary, Treasurer, Vice President,
Executive Vice President (“EVP”), and Chief Financial Officer (“CFO”), pursuant
to an At-Will Employment Agreement, attached hereto as Exhibit A, and an
Executive Change in Control Severance Agreement, attached hereto as Exhibit B;

B. WHEREAS, on January 25, 2013, the Company and Employee mutually reached the
decision that Employee’s employment with Company should end; and

C. WHEREAS, the Parties are entering into this Agreement in connection with the
termination of Employee’s employment and his release of claims to resolve, fully
and finally, any and all actual and potential claims and issues between them,
arising from Employee’s employment with the Company, and/or Employee’s
separation from employment with the Company.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby,
Employee and the Company agree as follows:

1. Execution of the Releases. As a condition of Employee’s right to receive the
consideration provided for in this Agreement, Employee must execute and not
rescind the two Releases, which are attached to this Agreement as Exhibits C and
D (the “Releases”). Employee must execute the First Release (Exhibit C) within
twenty-four (24) days after his receipt of this Agreement. The Employee must
execute the Second Release (Exhibit D) within twenty-four (24) days after the
March 29, 2013 termination of his employment. The Employee shall not execute the
Second Release (Exhibit D) prior to March 30, 2013, the day after his employment
with the Employer actually terminates. The Employee’s failure to execute either
Release, or Employee’s actual or attempted recession of either Release, shall
relieve the Employer of any duty to provide any consideration provided for by
this Agreement. Nothing in this Agreement shall relieve the Company of its
obligation to reimburse Employee for reasonable expenses incurred prior to
March 29, 2013 consistent with the Company’s practices of expense reimbursement
for incumbent employees. Employee agrees that he will submit all expenses by
March 22, 2013.

 

     

 

       INITIALS    1   



--------------------------------------------------------------------------------

2. Effective Date of Termination And Relief of Officer Executive Duties.
Assuming Employee agrees to the terms of this Agreement and executes this
Agreement, executes the Release (Exhibit C) within the specified twenty-four
(24) days, and does not revoke the Release (Exhibit C) within seven (7) days
thereafter, Employee’s employment with the Company shall terminate effective
March 29, 2013 (the “Termination Date”). However, as of March 2, 2013 (the date
Employee is placed on paid leave per Section 3(a) below), Employee will be
relieved of all his officer and executive duties as the Company’s CFO, EVP,
Secretary and Treasurer.

If Employee does not agree to the terms of this Agreement and does not execute
this Agreement and the Release (Exhibit C) within the timeframe specified, or
revokes the Release (Exhibit C), his employment will be terminated effective
March 2, 2013.

On or before the Termination Date, Employee will receive payment for all accrued
paid time off (“PTO”) due and owing him as of March 2, 2013.

3. Consideration. In consideration of the covenants undertaken and Employee’s
execution of the attached Releases, and provided that Employee does not revoke
this Agreement or either Release, the Company agrees to provide Employee with
the following consideration:

(a) Paid Leave: Employee hereby acknowledges and agrees that he will be on a
paid leave of absence, from March 2, 2013 through March, 29, 2013 (“Paid
Leave”). During Employee’s Paid Leave, Employee will remain generally available
during normal business hours between 8:30 a.m. to 5:00 p.m. to help transition
matters, working on the following types of on-going projects: routine review of
the Company’s financial and accounting statements; completion of annual Finance
Department team performance reviews; consultation with Finance Department team
members on existing processes and procedures and the transitioning of existing
Finance Department projects During Employee’s Paid Leave, the Company will
provide Employee with his normal bi-weekly base compensation pay in the amount
of $13,461.54 (less applicable payroll withholdings for state and federal income
taxes, FICA, and other applicable payroll deductions that the Company reasonably
determines are required by law or elected by Employee) paid in accordance with
the Company’s normal bi-weekly payroll schedule. It is anticipated that Employee
will work no more than twenty (20) hours per week during the Paid Leave.
Employee will not accrue any additional benefits (such as PTO and bonuses)
during his Paid Leave; and his participation in any Company employee benefit
plan that is subject to the Employee Retirement Income Security Act of 1974
(“ERISA”) will be subject to the terms of such ERISA plan, law and requirements
imposed by any insurance policy relating to such ERISA plan.

(b) Severance Pay: After the Paid Leave, the Company will provide Employee with
eleven (11) months of severance pay in the gross amount of $320,833.34 (less
applicable payroll withholdings for state and federal income taxes, FICA, and
other applicable payroll deductions that the Company reasonably determines are
required by law or elected by Employee) which is equal to eleven (11) months of
Employee’s base pay to be paid in two equal lump sum payments of the gross
amount of $160,416.67 (less applicable payroll withholdings for state and
federal income taxes, FICA, and other applicable payroll deductions that the
Company reasonably determines are required by law or elected by Employee). The
first payment will be made within

 

     

 

       INITIALS    2   



--------------------------------------------------------------------------------

ten (10) business days after the expiration of the rescission period provided
in, and after Employee’s execution of, the Second Release (Exhibit D). Provided
the first payment is required to be made hereunder, the second payment will be
made on September 3, 2013. Both the second and the first lump sum payments will
be directly deposited into a bank account designated by Employee.

(c) COBRA Premium Payments: The Company will pay for Employee’s Health Care
Benefits Continuation premium pursuant to section 4980B of the Internal Revenue
Code of 1986, as amended (“COBRA”) for a period of six (6) months (through
September 30, 2013) at the rate required to continue his current health care
coverage.

(d) Employer will provide Employee with three (3) months’ of outplacement
services (not to exceed a cost of $5,000) with Lee, Hecht, Harrison or
comparable outplacement/career counseling company of its choosing in Southern
California.

4. Waiver of Right to Recovery. Employee waives any right he may have to any
form of recovery or compensation from any legal, administrative or other charge,
claim, complaint, or action which has been, is or may be filed by him or on his
behalf based on his employment with, or separation of employment from, the
Company. Employee warrants that, except as provided below, he has neither filed
or otherwise commenced nor caused to be filed or otherwise commenced any
charges, claims, complaints, or actions against the Employer before any federal,
state, or local administrative agency, court, or other forum.

Employee understands and agrees that, pursuant to this Agreement, he is
releasing any additional rights that he may have to any continuing
payment/benefits/bonuses, including a Company bonus for time worked in 2012 and
2013, which is not specifically provided for in this Agreement. However, if the
executive level management team (those senior level managers who directly report
to Kent Alder, TTM Chief Executive Officer) is awarded a management incentive
plan bonus for the calendar year 2012 (either before or after the Termination
Date), Employee will receive a 2012 management incentive plan bonus in an amount
awarded pursuant to the plan terms.

Exceptions. Employee understands that this Agreement permits but does not
require him to voluntarily refrain from filing, to request dismissal or to
request withdrawal of any charges, grievances, petitions, or complaints that he
may have against the Employer before the EEOC or other civil rights enforcement
agency.

5. Vesting of TTM Restricted Stock Units.

(a) Vesting of Annual TTM Restricted Stock Unit Grants. Employee understands and
agrees that all time-based restricted stock units granted to Employee in 2010,
2011 and 2012, under the Company’s 2006 Incentive Compensation Plan, will vest
in accordance with the applicable rules and governing documents based upon his
Termination Date. Per the governing documents: the final third installment of
Employee’s 2010 restricted stock unit grant will vest as of March 2013 such that
all 2010 restricted stock units granted to Employee will be fully vested; the
second installment of Employee’s 2011 restricted stock unit grant will vest as
of March 2013, such that two-thirds (2/3rds) of Employee’s 2011 restricted stock
unit grant will vest and the remaining one-third (1/3rd) of the 2011 restricted
stock unit grant will lapse; and the first installment of Employee’s 2012
restricted stock unit grant will vest as of March 2013, such that one-third
(1/3) of Employee’s 2012 restricted stock unit grant will vest and the remaining
two-thirds (2/3rds) of the 2012 restricted stock unit grant will lapse.

 

     

 

       INITIALS    3   



--------------------------------------------------------------------------------

(b) Vesting of TTM Performance Restricted Stock Units: Employee understands and
agrees that performance-based restricted stock units (“PRUs”) granted to him in
2010 under the Company’s 2006 Incentive Compensation Plan will vest consistent
with the applicable rules and governing documents, which specify the performance
and metrics targets the Company is required to attain. Employee understands and
agrees that all of the PRUs granted to him in 2011 and 2012 will lapse.
Employee’s 2010 PRUs will vest, if at all, when the Company determines the
percent of the 2010 PRU grants that will vest for all participants, whether that
determination is made before or after Employee’s Termination Date.

6. No Admissions. Although this Agreement resolves all issues between Employee
and the Company, as well as any future effects of any acts or omissions, it does
not constitute an admission by either Party of any violation of any federal,
state, or local law, ordinance, or regulation, of any violation of the Company’s
policies or procedures, or of any liability or wrongdoing by either Party in
respect of the other whatsoever. Neither this Agreement nor anything in this
Agreement shall be construed to be or shall be admissible in any proceeding,
whether or not the Parties are involved, as evidence of liability or wrongdoing
by either Party.

7. Confidentiality. The terms and conditions of this Agreement shall remain
confidential as between the Parties and, unless required by valid subpoena or
court order or determined by the Company in its sole discretion to be
appropriate or necessary under applicable federal or state securities laws,
rules or regulations, neither will disclose them to any other person, except to
their respective spouse, domestic partner, or legal and financial advisors, who
shall first be advised of this confidentiality provision and shall agree to be
bound by it. Without limiting the generality of the foregoing, (i) neither Party
will respond to or in any way participate in or contribute to any public
discussion, notice, or other publicity concerning or in any way relating to the
terms and conditions of this Agreement, except as determined by the Company in
its sole discretion to be appropriate or necessary under applicable federal or
state securities laws, rules or regulations; (ii) Employee will not respond to
or in any way participate in or contribute to any public discussion, notice, or
other publicity concerning or in any way relating to the termination of his
employment with the Company; and (iii) Employee specifically agrees that he will
not disclose information regarding this Agreement to any current or former
employee of the Company. Employee agrees that any disclosure in violation of the
foregoing will constitute and be treated as a material breach of this Agreement.
This Agreement may be introduced in any proceeding to enforce the Agreement.
Such introduction shall be pursuant to a court order protecting its
confidentiality.

8. Confidential Information. Employee acknowledges that by reason of his
position with the Company, he has been given access to confidential, proprietary
and/or trade secret information regard the Company, its parent, subsidiary and
affiliated corporations, and its customers (the “Confidential Information”).
“Confidential Information,” as used in this Agreement, means information that is
not generally known to the public and that the Company treats as confidential
and proprietary, including, but not limited to, engineering plans, designs,
techniques, Company research and development, business strategies, sales and
marketing plans

 

     

 

       INITIALS    4   



--------------------------------------------------------------------------------

and activities, the terms of contracts, customer relationships, financial
information and projections, budgets, pricing information, personnel
information, and other information, which is not generally known to the public.
Confidential Information also includes, without limitation, the terms of this
Agreement. Employee represents that he has maintained the confidentiality of all
such Confidential Information, will continue to do so, and will not use or
disclose such Confidential Information to any person or entity without the prior
written consent of the Company. On or before the Termination Date, Employee will
immediately return to the Company all documents (including copies) within his
possession or control which contain any Confidential Information.

9. Non-Disparagement. Other than in the context of an EEOC or other civil rights
enforcement agency investigation or proceeding, Employee will refrain from
making any representation or statement, whether written or oral, to any person
or entity, including but not limited to customers or competitors of the Company,
which reflects any opinion, judgment, observation or representation which is
intended to disparage or otherwise reflect negatively on the Company or its
parent, subsidiaries or managing agents or any of their directors or officers.
Employee agrees not to encourage in any way any individual or group of
individuals to bring or pursue a lawsuit, charge, complaint, or grievance, or
make any other demands against the Company. This provision does not prohibit
Employee from participating in an EEOC or other civil rights enforcement agency
charge, investigation or proceeding. Employee agrees that, in any and all future
proceedings of whatever nature, he will fully cooperate with the Company, and
will testify truthfully. Company will also direct members of its executive level
management team (those senior level managers who directly report to Kent Alder,
TTM Chief Executive Officer) to refrain from making any representation or
statement, whether written or oral, to any person or entity, including but not
limited to customers or competitors of the Company, which reflects any opinion,
judgment, observation or representation which is intended to disparage or
otherwise reflect negatively on Employee.

10. Restrictive Covenants. For a period of twelve (12) months following the
Termination Date, Employee will comply with the following:

(a) Employee will not directly or indirectly solicit, influence, entice or
encourage any person who is employed by the Company on or after the Termination
Date to accept employment with any new employer or to otherwise cease his or her
relationship with the Company. The restrictions set forth in this Paragraph
10(a) mean, among other things, that Employee will refrain from disclosing the
names of the Company’s employees, or any information about them, and will
refrain from in any way assisting any new employer in recruiting or hiring any
of the Company’s employees or former employees.

(b) Employee will not, directly or indirectly (on his own behalf or on behalf of
another person or entity) interfere with, disrupt or attempt to disrupt any
present or prospective relationship, contractual or otherwise, between the
Company and any of its customers, suppliers or employees. The restrictions set
forth in this Paragraph 10(b) include, among other things, that Employee will
not sell or attempt to sell services and/or products similar to those which the
Company offers to its customers.

 

     

 

       INITIALS    5   



--------------------------------------------------------------------------------

11. Injunctive Relief. The provisions of Paragraphs 7, 8, 9 and 10 of this
Agreement have substantially induced the Company to enter into this Agreement.
Employee acknowledges and agrees that a breach of the provisions of Paragraphs
7, 8, 9 and 10 would result in irreparable harm to the Company for which
monetary damages alone would be inadequate. Accordingly, in addition to any
other remedies or relief available to the Company, Employee agrees that the
Company will be entitled to injunctive relief in the event of any breach or
threatened breach of the provisions of Paragraphs 7, 8, 9 and 10.

12. Binding Arbitration. With the exception of claims for which the injunctive
relief referenced in Section 11 is sought, any and all other controversies or
claims arising out of or relating to the Agreement, or the breach hereof, shall
be settled by binding arbitration to be held in the County of Orange, State of
California, before a mutually agreed upon neutral arbitrator and according to
the American Arbitration Association rules of arbitration for employment
matters. The arbitrator shall award attorneys’ fees and costs, including costs
of arbitration, to the prevailing party at mediation, in addition to any damages
awarded to that party.

13. Legal Counsel and Fees. The Parties to this Agreement agree to bear their
own costs and attorneys’ fees, if any. Employee acknowledges that the Company,
by this Agreement, has advised him to consult with an attorney of his choice
prior to executing this Agreement.

14. Voluntary and Knowing Action. Employee acknowledges that he has had
sufficient opportunity to review this Agreement with his attorney, that he has
read and understands the terms of this Agreement, and that he has voluntarily
and knowingly entered into this Agreement to resolve any and all charges,
claims, demands or causes of action which he now has or may have with respect to
the Company.

15. Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding concerning the subject matters addressed herein
between the Parties and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matter hereof. This is an integrated document.

16. Partial Invalidity. If any provision of this Agreement, or any application
thereof, is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

17. California Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
Parties under this Agreement shall be construed and enforced in accordance with,
and governed by, the laws of the State of California without regard to
principles of conflict of laws.

18. No Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No waiver shall be binding unless in writing and signed by the
Party waiving the breach. Employee agrees that the Company reserves any and all
defenses, which it has or might have against any claims brought by him. This
includes, but is not limited to, the Company’s right to seek available costs and
attorneys’ fees as allowed by law, and to have any monetary award granted to
Employee, if any, reduced by the amount of money that he received in
consideration for this Agreement and the Releases.

 

     

 

       INITIALS    6   



--------------------------------------------------------------------------------

19. Modification. This Agreement may be modified or amended only by a writing
signed by both the Company and Employee.

20. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be hand-delivered or sent by
registered or certified first-class mail, postage prepaid, or commercial
overnight delivery service and shall be effective upon delivery if
hand-delivered, three (3) days after mailing if mailed, or one (1) day after
delivery to a commercial overnight delivery service, in each case to each
Parties’ last known address. These addresses may be changed at any time by like
notice.

21. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

22. Successors and Assigns. This Agreement shall be binding on the Parties,
their successors and assigns.

23. Mutual Cooperation. The Parties agree to cooperate fully and to execute any
and all supplementary documents and to take all additional actions that may be
necessary or appropriate to give full force to the basic terms and intent of
this Agreement which are not inconsistent with their terms.

24. Agreement to Cooperate in Investigations and Litigation. Employee agrees
that he will, at any future time, be available upon reasonable notice from the
Employer, with or without a subpoena, to be interviewed, review documents or
things, give depositions, testify, or engage in other reasonable activities,
with respect to matters and/or disputes concerning which he has or may have
knowledge of as a result of or in connection with his employment by the
Employer. In performing his obligations under this paragraph to testify or
otherwise provide information, Employee will honestly, truthfully, forthrightly,
and completely provide the information requested. Employee will comply with this
Agreement upon notice from the Employer that the Employer or its attorneys
believe that his compliance will assist in the resolution of an investigation or
the prosecution or defense of claims. Employee understands and agrees that the
Employer’s obligations under this Agreement, including without limitation, its
payment of consideration to Employee, are contingent upon Employee cooperating
with the Employer in investigations and litigation.

 

        EMPLOYEE: Dated: February 19, 2013     /s/ Steve Richards    

 

    Steven Richards

 

     

 

       INITIALS    7   



--------------------------------------------------------------------------------

        TTM TECHNOLOGIES, INC. Dated: February 21, 2013     By:  

/s/ Kent Alder

    Name: Kent Alder     Its: Chief Executive Officer

 

     

 

       INITIALS    8   



--------------------------------------------------------------------------------

EXHIBIT C

FIRST RELEASE

1. Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Technical legal words are not needed to describe
what I mean. Specific terms I use in this Release have the following meanings:

 

  (a) “I,” “me,” “my,” “he,” and “Employee” include both me, Steven Richards,
and anyone who has or obtains any legal rights or claims through me.

 

  (b) “Company,” as used in this Release, shall at all times mean TTM
Technologies, Inc., a corporation organized under the laws of the state of
Delaware (the “Company”), including all subsidiaries of the Company. The
above-named Parties shall be collectively referred to herein as the “Parties.”

2. Release by Employee. In consideration of the covenants undertaken herein by
the Company, and except for those obligations created by or arising out of the
Agreement (as defined below), Employee, on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, hereby releases, absolves and discharges the Company and its
predecessors, successors and assigns, parent companies, subsidiaries, divisions,
sister companies and affiliated corporations, past and present, as well as its
and their respective trustees, directors, officers, shareholders, agents,
attorneys, insurers, employees, and consultants, past and present, and each of
them (hereinafter collectively referred to as the “Releasees”), with respect to
and from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, wages, obligations, debts, expenses,
attorneys’ fees, damages, judgments, orders, and liabilities of whatever kind or
nature in law, equity, or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, that Employee now owns or
holds or has at any time heretofore owned or held as against said Releasees.
Employee specifically acknowledges and agrees that He is releasing the Releasees
of any and all claims, demands, agreements, obligations and causes of action,
known or unknown, suspected or unsuspected by Employee arising out of or in any
way connected with his employment with the Company, or his separation from
employment with the Company, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, committed or omitted prior to the date of this Release. Employee
specifically agrees that this release includes, but is not limited to:

 

  (a) Any claims for discrimination, harassment or retaliation or other
purported violation arising under the Age Discrimination in Employment Act of
1967 (“ADEA”), 29 U.S.C. § 626, as amended, the Older Workers Benefit Protection
Act of 1990 (“OWBPA”), 29 U.S.C. 626(f), Title VII of the Civil Rights Act of
1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., the Americans with Disabilities
Act (“ADA”), 29 U.S.C. § 2101, et seq., the Family and Medical Leave Act
(“FMLA”), 29 U.S.C. § 2601 et seq., the Employee Retirement Income Security Act
of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1001, et seq., the California Family
Rights Act, the California Labor Code § 1401, the California Fair Employment and
Housing Act, Cal Gov’t Code § 12900 et seq., or the California Business and
Professions Code; or any other state human rights or fair employment practices
act;

 

     

 

       INITIALS    1   



--------------------------------------------------------------------------------

  (b) Any claims arising under any other federal, state, local or foreign
statute, law, rule, regulation, ordinance or order, including without limitation
any alleged retaliation or whistleblower claims;

 

  (c) Any claims for alleged unpaid wages, vacation pay or commissions including
without limitation any claimed violations of the federal Fair Labor Standards
Act (“FLSA”), 29 U.S.C. § 203(s);

 

  (d) Any claims for alleged breach of the Employee’s Employment Agreement;

 

  (e) Any claims arising out of or in any way connected with any transactions,
occurrences, acts or omissions set forth or facts alleged in any and all
charges, complaints, claims or pleadings filed by Employee against Releasees
prior to the date hereof with any city, county, state or federal agency,
commission, office or tribunal whatsoever;

 

  (f) Any common law claims, including claims for breach of contract (written or
oral, express or implied), breach of the implied covenant of good faith and fair
dealing, intentional or negligent infliction of emotional distress, fraud,
intentional or negligent misrepresentation, defamation, and wrongful discharge
in violation of public policy, invasion of privacy, assault, battery, promissory
estoppel, negligence, negligent hiring, retention or supervision, constructive
discharge, unjust enrichment, violation of public policy, and all other claims
for unlawful employment practices;

 

  (g). Any claims for severance pay, bonus, sick leave, holiday pay, vacation
pay, life insurance, or any other fringe benefit; and

 

  (h) Any claims for reimbursement, indemnity, or other payment for Employee’s
federal, state or local income or other tax liabilities, interest or penalties,
arising from any payment made by the Company to Employee pursuant to this
agreement or otherwise, including without limitation liabilities arising under
Section 409A of the Internal Revenue Code.

3. Release of Age Discrimination Claims. Employee expressly acknowledges and
agrees that, by entering into the Agreement, Employee is waiving any and all
rights or claims that Employee may have arising under the Age Discrimination in
Employment Act of 1967, as amended, which have arisen on or before the date of
execution of this Release. Employee also understands that the above release is
subject to the terms of the Older Workers Benefit Protection Act (“OWBPA”). The
OWBPA provides that an individual cannot waive a right or claim under the Age
Discrimination in Employment Act (“ADEA”) unless the waiver is knowing and
voluntary. Employee agrees that he is signing this Release voluntarily, and with
full knowledge of its consequences. Employee further expressly acknowledges and
agrees that:

 

  (a). In return for the Agreement, Employee will receive consideration beyond
that to which he was entitled to receive before entering into the Agreement;

 

     

 

       INITIALS    2   



--------------------------------------------------------------------------------

  (b). Employee is hereby advised in writing by the Agreement to consult with
his attorney before signing the Agreement;

 

  (c). Employee was given a copy of the Agreement on January 29, 2013, and
informed that he had twenty-one (21) days within which to consider the Agreement
and that if he signs this Release before the end of the 21 day period it will be
his personal, voluntary decision to do so, and will be done with full knowledge
of his legal rights; and

 

  (d) Employee was informed that he has seven (7) days following the date of
execution of this Release in which to revoke this Release.

Employee agrees that material or immaterial changes to the Separation Agreement
or this Release will not restart the running of the consideration period.

4. Exclusions from Release.

 

  (a) By entering into the Agreement, Employee does not release his rights, if
any, to claim the following: unemployment insurance benefits; workers
compensation benefits; claims for vested post-termination benefits under any
401(k) or similar retirement benefit plan; his rights to group medical or group
dental insurance coverage pursuant to section 4980B of the Internal Revenue Code
of 1986, as amended (“COBRA”); his rights to enforce the terms of this Release;
his rights to assert claims that are based on events occurring after this
Release becomes effective; his rights to indemnification under California law
and/or any contract for indemnification between Employee and the Company; his
rights as a shareholder of the Company; or his rights under the applicable stock
option documents and shareholder documents. Employer agrees that it will not
contest Employee’s claim, if any, to unemployment insurance benefits.

 

  (b) Nothing in this Release interferes with his right to file or maintain a
charge with the Equal Employment Opportunity Commission (“EEOC”) or other local
civil rights enforcement agency, or participate in any manner in an EEOC or
other such agency investigation or proceeding. Employee, however, understands
that he is waiving his right to recover individual relief including, but not
limited to, back pay, front pay, reinstatement, attorneys’ fees, and/or punitive
damages, in any administrative or legal action whether brought by the EEOC or
other civil rights enforcement agency, Employee, or any other party, arising
from the termination of his employment.

 

  (c) Nothing in this Release interferes with Employee’s right to challenge the
knowing and voluntary nature of this Release under the ADEA and/or OWBPA.

5. Revocation Period. Employee may revoke this Release in its entirety during
the seven (7) calendar days following his execution of the Release. Any
revocation of this Release must be in writing and hand-delivered to Employer or,
if sent by mail, postmarked within the applicable time period, sent by certified
mail, return receipt requested, and addressed to: Grace Lee, 2630

 

     

 

       INITIALS    3   



--------------------------------------------------------------------------------

South Harbor Blvd, Santa Ana, California, 92704 This Release will become
effective and enforceable on the eighth (8th) day following execution by
Employee, unless it is revoked during the seven-day revocation period. Employee
understands that if he revokes this Release, the Company will have no obligation
to pay him any of the consideration referenced in the Agreement.

6. California Civil Code Section 1542 Waiver. It is a further condition of the
consideration hereof and is the intention of Employee in executing this
instrument that the same shall be effective as a bar as to each and every claim,
demand, and cause of action hereinabove specified and, in furtherance of this
intention, Employee hereby expressly waives any and all rights or benefits
conferred by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consents that the Agreement shall be given full force and effect
according to each and all of its express terms and conditions, including those
relating to unknown and unsuspected claims, demands and causes of actions, if
any, as well as those relating to any other claims, demands and causes of
actions hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Employee acknowledges that he may hereafter discover claims or facts in addition
to or different from those that he now knows or believes to exist with respect
to the subject matter of the Agreement and that, if known or suspected at the
time of executing the Agreement, may have materially affected this settlement.
Nevertheless, Employee hereby waives any right, claim or cause of action that
might arise as a result of such different or additional claims or facts.

 

   Steven Richards, Employee   Date

 

     

 

       INITIALS    4   



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

I, Steven Richards, Employee, hereby acknowledge that I was given twenty-one
(21) days to consider the foregoing Separation Agreement and First Release (the
“Agreement”) and voluntarily chose to sign the Agreement on the date indicated
above. I was provided the Agreement on January 29, 2013. Further, I have either
consulted an attorney or knowingly declined my opportunity to do so.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

EXECUTED this          day of                , 2013, at Orange County,
California.

 

   Steven Richards, Employee

 

     

 

       INITIALS    5   



--------------------------------------------------------------------------------

EXHIBIT D

SECOND RELEASE

1. Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Technical legal words are not needed to describe
what I mean. Specific terms I use in this Release have the following meanings:

 

  (a) “I,” “me,” “my,” “he,” and “Employee” include both me, Steven Richards,
and anyone who has or obtains any legal rights or claims through me.

 

  (b) “Company,” as used in this Release, shall at all times mean TTM
Technologies, Inc., a corporation organized under the laws of the state of
Delaware (the “Company”), including the Company’s subsidiaries. The above-named
parties shall be collectively referred to herein as the “Parties.”

2. Release by Employee. In consideration of the covenants undertaken herein by
the Company, and except for those obligations created by or arising out of the
Agreement (as defined below), Employee, on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, hereby releases, absolves and discharges the Company and its
predecessors, successors and assigns, parent companies, subsidiaries, divisions,
sister companies and affiliated corporations, past and present, as well as its
and their respective trustees, directors, officers, shareholders, agents,
attorneys, insurers, employees, and consultants, past and present, and each of
them (hereinafter collectively referred to as the “Releasees”), with respect to
and from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, wages, obligations, debts, expenses,
attorneys’ fees, damages, judgments, orders, and liabilities of whatever kind or
nature in law, equity, or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, that Employee now owns or
holds or has at any time heretofore owned or held as against said Releasees.
Employee specifically acknowledges and agrees that He is releasing the Releasees
of any and all claims, demands, agreements, obligations and causes of action,
known or unknown, suspected or unsuspected by Employee arising out of or in any
way connected with his employment with the Company, or his separation from
employment with the Company, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, committed or omitted prior to the date of this Release. Employee
specifically agrees that this release includes, but is not limited to:

 

  (a)

Any claims for discrimination, harassment or retaliation or other purported
violation arising under the Age Discrimination in Employment Act of 1967
(“ADEA”), 29 U.S.C. § 626, as amended, the Older Workers Benefit Protection Act
of 1990 (“OWBPA”), 29 U.S.C. 626(f), Title VII of the Civil Rights Act of 1964
(“Title VII”), 42 U.S.C. § 2000e, et seq., the Americans with Disabilities Act
(“ADA”), 29 U.S.C. § 2101, et seq., the Family and Medical Leave Act (“FMLA”),
29 U.S.C. § 2601 et seq., the Employee Retirement Income Security

 

     

 

       INITIALS    1   



--------------------------------------------------------------------------------

  Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1001, et seq., the California
Family Rights Act, the California Labor Code § 1401, the California Fair
Employment and Housing Act, Cal Gov’t Code § 12900 et seq., or the California
Business and Professions Code; or any other state human rights or fair
employment practices act;

 

  (b) Any claims arising under any other federal, state, local or foreign
statute, law, rule, regulation, ordinance or order, including without limitation
any alleged retaliation or whistleblower claims;

 

  (c) Any claims for alleged unpaid wages, vacation pay or commissions including
without limitation any claimed violations of the federal Fair Labor Standards
Act (“FLSA”), 29 U.S.C. § 203(s);

 

  (d) Any claims for alleged breach of the Employee’s Employment Agreement;

 

  (e) Any claims arising out of or in any way connected with any transactions,
occurrences, acts or omissions set forth or facts alleged in any and all
charges, complaints, claims or pleadings filed by Employee against Releasees
prior to the date hereof with any city, county, state or federal agency,
commission, office or tribunal whatsoever;

 

  (f) Any common law claims, including claims for breach of contract (written or
oral, express or implied), breach of the implied covenant of good faith and fair
dealing, intentional or negligent infliction of emotional distress, fraud,
intentional or negligent misrepresentation, defamation, and wrongful discharge
in violation of public policy, invasion of privacy, assault, battery, promissory
estoppel, negligence, negligent hiring, retention or supervision, constructive
discharge, unjust enrichment, violation of public policy, and all other claims
for unlawful employment practices;

 

  (g). Any claims for severance pay, bonus, sick leave, holiday pay, vacation
pay, life insurance, or any other fringe benefit; and

3. Release of Age Discrimination Claims. Employee expressly acknowledges and
agrees that, by entering into the Agreement, Employee is waiving any and all
rights or claims that Employee may have arising under the Age Discrimination in
Employment Act of 1967, as amended, which have arisen on or before the date of
execution of this Release. Employee also understands that the above release is
subject to the terms of the Older Workers Benefit Protection Act (“OWBPA”). The
OWBPA provides that an individual cannot waive a right or claim under the Age
Discrimination in Employment Act (“ADEA”) unless the waiver is knowing and
voluntary. Employee agrees that he is signing this Release voluntarily, and with
full knowledge of its consequences. Employee further expressly acknowledges and
agrees that:

 

  (a). In return for the Agreement, Employee will receive consideration beyond
that to which he was entitled to receive before entering into the Agreement;

 

  (b). Employee is hereby advised in writing by the Agreement to consult with
his attorney before signing the Agreement;

 

  (c). Employee was given a copy of the Agreement on January 29, 2013, and
informed that he had twenty-one (21) days within which to consider the Agreement
and that if he signs this Release before the end of the 21 day period it will be
his personal, voluntary decision to do so, and will be done with full knowledge
of his legal rights; and

 

     

 

       INITIALS    2   



--------------------------------------------------------------------------------

  (d) Employee was informed that he has seven (7) days following the date of
execution of this Release in which to revoke the Release.

Employee agrees that material or immaterial changes to the Separation Agreement
or Release will not restart the running of the consideration period.

4. Exclusions from Release.

 

  (a) By entering into the Agreement, Employee does not release his rights, if
any, to claim the following: unemployment insurance benefits; workers
compensation benefits; claims for vested post-termination benefits under any
401(k) or similar retirement benefit plan; his rights to group medical or group
dental insurance coverage pursuant to section 4980B of the Internal Revenue Code
of 1986, as amended (“COBRA”); his rights to enforce the terms of this Release;
his rights to assert claims that are based on events occurring after this
Release becomes effective: his rights to indemnification under California law
and/or any contract for indemnification between Employee and the Company; his
rights as a shareholder of the Company; or his rights under the applicable stock
option documents and shareholder documents. Employer agrees that it will not
contest Employee’s claim, if any, to unemployment insurance benefits.

 

  (b) Nothing in this Release interferes with his right to file or maintain a
charge with the Equal Employment Opportunity Commission (“EEOC”) or other local
civil rights enforcement agency, or participate in any manner in an EEOC or
other such agency investigation or proceeding. Employee, however, understands
that he is waiving his right to recover individual relief including, but not
limited to, back pay, front pay, reinstatement, attorneys’ fees, and/or punitive
damages, in any administrative or legal action whether brought by the EEOC or
other civil rights enforcement agency, Employee, or any other party, arising
from his resignation.

 

  (c) Nothing in this Release interferes with Employee’s right to challenge the
knowing and voluntary nature of this Release under the ADEA and/or OWBPA.

5. Revocation Period. Employee may revoke this Release in its entirety during
the seven (7) calendar days following his execution of this Release. Any
revocation of this Release must be in writing and hand-delivered to Employer or,
if sent by mail, postmarked within the applicable time period, sent by certified
mail, return receipt requested, and addressed to: Grace Lee, 2630 South Harbor
Blvd, Santa Ana, California, 92704. This Release will become effective and
enforceable on the eighth (8th) day following execution by Employee, unless it
is revoked during the seven-day revocation period. Employee understands that if
he revokes this Release, the Company will have no obligation to pay him any of
the consideration referenced in the Agreement.

 

     

 

       INITIALS    3   



--------------------------------------------------------------------------------

6. California Civil Code Section 1542 Waiver. It is a further condition of the
consideration hereof and is the intention of Employee in executing this
instrument that the same shall be effective as a bar as to each and every claim,
demand, and cause of action hereinabove specified and, in furtherance of this
intention, Employee hereby expressly waives any and all rights or benefits
conferred by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consents that the Agreement shall be given full force and effect
according to each and all of its express terms and conditions, including those
relating to unknown and unsuspected claims, demands and causes of actions, if
any, as well as those relating to any other claims, demands and causes of
actions hereinabove specified. SECTION 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIM OR HER SETTLEMENT WITH
THE DEBTOR.”

Employee acknowledges that he may hereafter discover claims or facts in addition
to or different from those that he now knows or believes to exist with respect
to the subject matter of the Agreement and that, if known or suspected at the
time of executing the Agreement, may have materially affected this settlement.
Nevertheless, Employee hereby waives any right, claim or cause of action that
might arise as a result of such different or additional claims or facts.

 

   Steven Richards, Employee   Date

 

     

 

       INITIALS    4   



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

I, Steven Richards, Employee, hereby acknowledge that I was given twenty-one
(21) days to consider the foregoing Separation Agreement and Second Release (the
“Agreement”) and voluntarily chose to sign the Agreement on the date indicated
above. I was provided the Agreement on January 29, 2013. Further, I have either
consulted an attorney or knowingly declined my opportunity to do so.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

EXECUTED this         day of             , 2013, at Orange County, California.

 

   Steven Richards, Employee

 

     

 

       INITIALS    5   